 DANIEL CONSTRUCTION CO.213Daniel Construction Company,Inc., a Division of Dan-ielInternationalCorporationandInternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers&Helpers,Local No. 30. Case11-CA-4494Upon the entire record in the case, including my observa-tion of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTAND THE LABORORGANIZATION INVOLVEDJanuary 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSOn November 3, 1971, Trial Examiner Melvin J.Welles issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings,'and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Daniel Con-struction Company,Inc., adivision of Daniel Interna-tional Corporation, its officers,agents, successors, andassigns, shalltake the action set forth in the Trial Ex-aminer's recommended Order.'The Respondent has excepted to certain credibility findings made bythe TnalExaminerIt is the Board's established policy not to overrule a TrialExaminer's resolutionswith respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrect.Standard Dry Wall Products. Inc.,91 NLRB 544, enfd 188 F.2d362 (C A 3) We have carefullyexaminedthe record and find no basis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J WELLES, Trial Examiner: This case was heardat Forest City, North Carolina, on August 26 and 27, 1971,based on a charge filed February 22, 1971, amended on Feb-ruary 23, 1971, and again on June 15, 1971, and a complaintissuedJune 23, 1971. The complaintallegesthat the Re-spondentengaged invarious acts of interference, restraint,and coercion in violation of Section 8(a)(1), and that it dis-charged employee Arvin Hicks because of his union activity,in violationof Section8(a)l and(3).Respondent filed ananswer denyingthat it violated the Act. Counsel for theGeneral Counsel and Respondent filed briefs.195 NLRB No. 45Respondent, a South Carolina corporation engaged in theconstruction industry, has during the 12 months precedingthe issuance of the complaint herein received goods andmaterials valued in excess of $50,000 from points outside theState of South Carolina, and during the same period hasperformed services valued in excess of $50,000 outside theState of South Carolina. On these admitted facts, I find thatit is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. The Charging Party, hereincalled the Union, is a labor organization within the meaningof Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. The 8(a)(1)The Union started organizing Respondent's boilermakeremployees at the Cliffside, North Carolina, project, aboutDecember 20, 1970. A number of meetings were held betweenFebruary 1, 1971, and March 3, 1971, only one, at Ron andEddy's Restaurant in Forest City, North Carolina, being sig-nificant here.' This meeting at Ron and Eddy's Restaurantbegan about 8 p.m. in a room upstairs from the main diningarea of the restaurant. There was an outside access to stairsleading to the room reserved for the union meeting, so thatthere was no necessity to go through the restaurant.' Fromabout 7:30 to 8 two employees, Arvin Hicks and J. E. Barnes,stationed themselves at this entrance to direct employees tothe meeting place. During the approximately half hour periodfrom 7:30 to 8 that Hicks and Barnes were on the sidewalkin front of the entrance, Respondent's general foreman, HoyCuthertson, came down the main street in front of Ron andEddy's heading east, circled around on the main street andreturned, and then parked his car about in front of whereBarnes and Hicks were standing. Cuthertson then got out ofhis car, said a few words to Barnes and Hicks, and apparentlyto several other employees who were coming to the meetingabout that time, and went on into the main restaurant of Ronand Eddy's.Cuthertson did not deny his movements as seen by Barnesand Hicks, or that he saw those two employees and twoothers on the street by the entrance to Ron and Eddy's up-stairs room, and he "assumes" that there was a union meetinggoing on there. Cuthertson testified, however, that he stoppedat Ron and Eddy's that day because he knew his wife was outof town and he had gone to a friend's house earlier, stayeda little later than usual, and stopped at Ron and Eddy's todrink a cup of coffee before he returned to his house. Cuthert-son also stated that when his wife is away he normally eatsat either Ron and Eddy's or another restaurant named Gar-dos. He said, however, that he did not eat at Ron and Eddy'sin the 25 or so minutes he was there the evening of February17, but merely drank a cup of coffee and talked to severalfriends.'On February17, 1971,the Union filed a petition for an election withthe Board The election was held April 29, Pursuant to the Board's direction,and was lost by the Union No issue connected therewith is presented here'As the hearing was held in Forest City,within a block of Ron andEddy's the Trial Examiner was able to observe the location 214DECISIONSOF NATIONALLABOR RELATIONS BOARDI found Cuthertson's testimony in this respect singularlyunconvincing. The jobsite in Cliffside is only approximately10 miles from Forest City, and work ended at 5:30 p.m. YetCuthertson did not arrive at Ron and Eddy's until shortlyafter 7:30, and was there just during the time when peoplewere coming to the union meeting. Furthermore, Cuthertsonwas approaching the Ron and Eddy's situs going East, al-though had he been coming directly from Cliffside and on hisway home he would have been approaching it from the West.Finally, he testified that he remembered the date particularlybecause his wife was out of town that day, and that he usuallyeats his dinner at Ron and Eddy's when his wife is out oftown. Yet on that day all he did at Ron and Eddy's was havea cup of coffee. In these circumstances, I do not accept Cu-thertson's explanation that he stayed a relatively long time atthe house of an unidentified friend, and that it was merelycoincidence that he came to thesceneof the meeting whenhe did. I find, accordingly, that Respondent, through the actsof Cuthertson on this occasion, engaged in surveillance, andthereby violated Section 8(a)(1) of the Act.Barnestestified that somewhere about the middle of Febru-ary,' Superintendent Burns called him into his office and saidthat there were some blue cards being passed out on the joband that he "wanted it stopped right away and was going toput a stop to it." The Union's authorization cards which werebeing passed out about this time were blue, and I have nodifficulty in concluding that Burns was talking about unioncards. Burns admittedcalling Barnes intohis office to discussthe passing out of cards. His version of their conversationdiffers only in respect to whether his admonition was onlyagainst passingout cards in workingareas,or anywhere onthe project. I credit Barnes to the effect that Burns did notin any way limit the admonition against distributing unioncards to working time and workingareasof the jobsite. A fewdays laterBurns said to Barnes "IfI knowed who was run-ning this, I would run them off... Daniel wasn't going to beorganized." Burns denied ever threatening to discharge any-one for union activity. He did state that he would have dis-charged anyone for passing out cards in working areas onwork time. I believe that he did make the statement to Barnesas Barnestestified. Burns might well have had in mind at thatpoint employees who were passing out cards in work areas onworking time, but he certainly did not make this explicit inanyway. I find that by this threat Respondent violated Section8(a)(1) of the Act.On February 19, in the course of a safety meeting at thejobsite, Cuthertson told the employees that if they were "go-ing to work union," they weregoing"to work union ways"that there would be no "union cards passed out up there"(meaning atthe top of the jobsite where work was beingdone), that the employees would all have "our tools in ourhands ready to work at 7 a.m.," and that they would workup "until the whistle blows." The testimony of both Barnesand Hicks establishes that the employees had been leaving thetop of the project some 5 to 10 minutes before the whistleblew because of the congestion and the time involved in get-ting from there to the ground, and that they had not beenreaching their work station at 7 a.m. because of the difficultyin gettingthe elevator to travel up the some 200 feet to thetop. Although, of course, an employer has a perfect right toinsist on his employees working a full day, he cannot, withoutviolating the National Labor Relations Act, change from arelatively lax policy in this respect to a firm one solely becauseof the advent of a union. Cuthertson's own testimony estab-lishes that he "laid down the law" to the employees with'Barnes placed the incident as 3 to 4 weeks after he came on the job Hecame on the job January 25respect tostartingand quitting times on February 19, only 2days after the Union filed its petition for an election, and also2 days after Cuthertson had seen what he himself testified heassumed wasa union meeting going on atRon and Eddy'sRestaurant. Although Cuthertson impliedly denied that hehad keyed the admonition at this February 19 meeting to theadvent of the Union, I creditBarnesthat he did so. In anyevent the timing of these strictures, coupled with the fact,which was not denied, that the employees had been leavingearly and reaching their work stations late for some period oftime satisfy me that Respondent was motivated, in attempt-ing to enforce stricter starting and quittingtimes,by the factthat the Union was on the scene. Respondent accordinglyviolated Section 8(a)(1) of the Act.Respondent has had a rule posted at the jobsite since itbegan covering solicitation and distribution by employees.The posted rule reads as follows:Solicitation by employees on this project during workingtime prohibited.Distribution of literature by employees on this project innon-workingareasduring working time is prohibited.Distribution of literature by employees on this project inworking areas during non-working time is prohibited.Exceptions to these rules shall be made only for Com-munity Chests and United Fund collections.A notice shall be posted on the applicable bulletin boardsstating that such collections are being made.Respondent concedes that it applied the rule to the distri-bution in working areas of all forms of literature,includingthe passing out of union cards. BothBurnsand Cuthertsontestified to this effect; Burns told Barnes that there would beno passing out of union cards on top of the powerhouse, andCuthertson told the employees that it wasagainstcompanypolicy to pass out any type of literature on top of the con-struction job. The General Counsel specifically stated that heisnot contending that Respondent's rule is unlawful on itsface, but only that it is unlawful as applied.`The Board has specifically held that "the solicitation ofsignatures on union cards does not constitute `distribution ofliterature.' "The Rose Company,154 NLRB 228, 229. SeealsoStoddard-QuirkManufacturing Co.,138NLRB 615,620-621. As there is no question but that Respondent appliedits rule to prohibit the solicitation of union cards even onnonworking time in working areas, I find that Respondentapplied its rule unlawfully, and thereby violated Section8(a)(1) of the Act. In view of the position taken by the Gen-eral Counsel that it is not attacking the rule as unlawful onits face I make no finding in that respect.B.The 8(a)(3)Arvin Hicks was hired by Respondent on January 25,1971, as a welder, after having passed a series of welding testsgiven by Respondent, which took about 40 hours. During hisemployment he passed out about 50 union cards and receivedsigned cards back from employees. His solicitation of cardstook place at the jobsite; he did not visit employees at theirhome. He attended a number of union meetings, including the'The original complaint did not specifically allege a violation in thisrespect, although it did contain an allegation that Respondent violatedSection 8(a)(1) by ordering employees not to pass out or sign union authori-zation cards I permitted an amendment to the complaint at the hearingalleging the application of this no-solicitation-distribution rule as unlawful,over Respondent's objection, and I hereby reaffirm that ruling, particularlyin light of the fact that Respondent did not seek any further time to respond,or claim surprise Indeed the testimony which led to the amendment of thecomplaint was that of Respondent's own witnesses, Burns and Cuthertson DANIEL CONSTRUCTION CO215one atRon and Eddy's Restaurant in Forest City, where hewas observed by General Foreman Cuthertson.Earlier that day, February 17, Hicks went to his immediateforeman, Phillip Keel, and asked him if there was any truthto the rumor that he, Hicks, was going to be fired for hisunion activity. Keel told him that he was afraid so, that HoyCuthertson had told him so. Keel, now working at anothercompany jobsite in Tennessee, denied this conversation orthat he knew anything about Hicks' union activities. He alsodenied having spoken to anyone about the Union. Based onhis demeanor, and also on the fact that the Union had anauthorization card signed by Keel, so that he obviously didtalk to somebody about the Union, contrary to his testimony,I discredit Keel and find that Hicks, who impressed me veryfavorablyas a witness,did have that conversation with Keelas he testified. The next morning, Hicks was called away fromhis job and told to go to the office. According to Hicks, Burnssaid to him when he came into the office"What went wrong?"Hicks responded "What do youmean?"And Burns said"You have porosity in your heli-arc welds." Hicks said "I amno helic-arc welder."Burns said"Like hell youain't."Hicksthen told Burns to "Check his damn records and he wouldfind out thatIwasn't a heli-arc welder." After Burns talkedabout how good Daniel was to its employees, a technicianwho was in the office said, "Well, there is one of those weldsthat is bad all the way through." Hicks asked the technicianwhether he was sure it was his weld, and the technicianresponded, "Well, the welding foreman told me that you hadbeen working over there."Burnsthen told someone whocame into the office, apparently an assistant, according toHicks, to call up the time office and have Hicks' time writtenup. Theassistantasked Burns what to put on Hicks' termina-tion slip, and Burns responded, "Work unsatisfactory."When Hicks left the office, he met Foreman Phillip Keeland told Keel he had been fired. Keel said "What for?" andHicks said "Well, for work unsatisfactory." Keel then said"It's for that damn Union......Burnsdenied that he toldHicks he was being discharged for heli-arc welding. Burnsalso testified that Hicks said to him at the time of his dis-charge that "Had he known the welds were going to be X-rayed he could have done better."Burnswas not asked about,and did not testify with respect to, the termination interviewwith Hicks other than in the two respects I have ,lust men-tioned. I credit Hicks' version of the termination interview.Burnstestified that lie had been told that Hicks' welding "hadporosity, and lack of fusion, and gas pockets and so forth init."He also testified that although porosity in welds occursfrom time to time, he had not fired anyone else in the last 6or 7 months for too much porosity. At another point Burnstestified that the Company does let welders go for unsatisfac-tory work. He added that about 12 to 15 welders had beenterminated during 1971 on the Cliffside job for unsatisfactorywelding.According to Burns, the company policy with re-spect to termination of welders is not to let them know theyare terminated but to bring them down off the job. The pur-pose of that policy; Burns said, was "Because a lot of themwill take a torch and burn holes in tubes and knock a holein a tube with a machine; it will take you 2 weeks to repair."Burnstestified that he did not know that Hicks was activelypassing outunion authorization cards on the jobsite. Hestated that Hicks' termination had nothing to do with anyalleged union activities.After some confusing testimony in which Burns seemed tosay that four welds had to come out on February 18 that hadbeen made by Hicks, Burns did state that they could onlyidentify one of those bad welds as having been Hicks'. In fact,there were only three bad welds turned up by X-ray techni-cianWalkup on the night of February 17. Furthermore, thetestimony shows that four welders, two heli-arc welders andtwo stick welders, worked on each of the tubes inspected byWalkup that evening. Although Walkup testified that thedefect in the particular weld Hicks is alleged to have improp-erlywelded was most likely done by one of the two stickwelders, he did state in cross-examination that he could notbe a hundred percent sure of that. It is also plain to me fromthe testimony of both Burns and Walkup that Burns couldnot have been certain at that time that Hicks was one of thetwo stick welders responsible for the improper portion of thewelding, even assuming that it was fairly clear, as perhaps itwas, that the stick welders rather than the heli-arc welderswere responsible. Burns' whole testimony with respect to thismatter suggested that he never was certain that Hicks haddone the particular improper weld. I have already creditedHicks to the effect that when Burns confronted him he talkedabout a bad heli-arc weld. Burns testified that he received hisinformation from Leon Cantrell, Respondent's welding tech-nicians Other than this, Burns made no investigation of thematter, and he decided to fire Hicks immediately, withoutgiving him an opportunity to explain or defend the suddenaccusation of unsatisfactory work.Concluding FindingsHicks, hired after rigorous 40-hour testing in welding, wasfired less than 4 weeks later, allegedly for a single mistake.There is no suggestion that he had made any previous errors;he had never been warned or reprimanded Burns, who madethe decision to discharge Hicks, did not even consult withHicks' immediate foreman, Keel. He did not, as noted, evenask Hicks for an explanation, even though he (Burns) wasrelying not on his own investigation or knowledge, but inreports to him that themselves did not pinpoint the error asunmistakably that of Hicks. Although Burns testified to hav-ing fired 12 to 15 welders for "unsatisfactory work," Re-spondent offered no evidence to show that in any of theseinstances "unsatisfactory work" consisted of a single mistake.Indeed, Burns stated that he had not fired any other welderfor too much porosity even though that occurs from time totime.As noted above, Burns testified that it was normalprocedure to fire welders without any prior notice in order toguard against sabotage by a welder working under notice ofdischarge.The suggestion that people who receive say 2weeks' notice or even notice that they are to be discharged atthe end of the workday will immediately resort to sabotageagainst Employer's property somewhat astounds me, but Iaccept Burns' testimony in this respect. However, I do not seethis procedure as going to the question of whether they firepeople for a single mistake with no prior warning. Certainlya warning that your work must improve would not, evenunder the Company's view of what people under notice ofdischarge might do, impel any normal and rational person tosabotage. In short, the entire circumstances surrounding thedischarge of Hicks, even apart from the General Counsel'saffirmative case, suggests that the single mistake made byHicks on February 17 was not the reason for his abruptdischarge on February 18. The real reason for the discharge,inmy opinion, lies in the fact that Hicks engaged in wide-spread solicitation of signatures on union cards. Althoughemployed by the Company for a little more than 3 weeksduring that period he had distributed approximately 50 cardsto employees on the jobsite, and had received about 20 signedcards back from these employees. Although there is no directevidence that Respondent observed Hicks in his solicitationsand passing out of cards, Respondent did indicate in a num-'Cantrell was not called to testify 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDber of ways displeasure at and refusal to abide such solicita-tions. As Respondent knew that cards were being distributeditmust have received this information either from some em-ployees telling it so or from the observation of its supervisorson thesite.The distribution of 50 cards by Hicks with theentire unit being approximately 140 in this circumstancesatisfies me that Respondent knew if not the precise extent atleast the nature of Hicks'union activities.Reenforcing thisconclusion is the fact that when Cuthertson saw Hicks andBarnes he immediately, on his own testimony,assumed thata union meeting was going on at Ron and Eddy's the nightof February 17. Further evidence on Respondent's knowl-edge of Hicks' activities lies in Keel's statements to him Feb-ruary 17 priorto the discharge and again on February 18 inresponse to Hicks telling him that he had been discharged. AsKeel obviously had nothing to do with the determination todischarge Hicks, I do not,even though Keel was a supervisor,regard his statements on either day as an admission.And, ofcourse,Ido not rely upon Hicks' testimony that he heardrumors that he was going to be discharged for union activityas in any way establishing the truth of the matter.In sum,taking into consideration Company's attitude toward andenforcement of starting and quitting times, unlawful curtail-ment of solicitation in working areas, the fact that the daybefore the discharge Hicks was observed by Cuthertson atwhatCuthertsonassumed was a union meeting, and the twostatements of Keel to Hicks, I am convinced that Respondentdischarged Hicks not for thesinglebad weld of February 17,but for his union activity. Respondent thereby violated Sec-tion 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent,by engaging in surveillance,ordering itsemployees not to pass out or sign union cards, threatening todischarge employees for union activity,announcing morestrict work rules, and unlawfully maintaining and applying ano-solicitation rule, engaged in unfair labor practices affect-ing commerce within the meaning of Sections(8)(a)(1) and2(6) and(7) of the Act.2.Respondent by dischargingArvin Hicksbecause of hisunion activity engaged in an unfair labor practice affectingcommerce within the meaning of Sections 8(a)(3) and (1) and2(6) and(7) of the Act.THE REMEDYI shall recommend that Respondent cease and desist fromthe unfair labor practices, that he reinstate Hicks with back-pay computed under the formulas ofF. W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716, and that it post an appropriate notice.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended:6ORDERRespondent, Daniel Construction Company, Inc., a Divi-sion of Daniel International Corporation, its officers, agents,successors,and assigns,shall:In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by theBoard andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes1.Cease and desist from:(a)Discouraging membership in International Brother-hood ofBoilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,Local No.30, by discharging or in anyother matter discriminating against employees in regard totheir hire or tenure of employment or any term or conditionof employment.(b) Engaging in surveillance of the union activities of itsemployees.(c) Ordering its employees to stop soliciting signatures onor signing union cards.(d) Threatening its employees with discharge for engagingin union activities.(e) Rigidly enforcing its starting and quitting times solelybecause its employees have engaged in union activities.(f)Maintaining and applying its no-solicitation rule in anunlawful manner.(g) In any like or related manner interfering with,restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer Arvin Hicks immediate and full reinstatement tohis former job or, if that job no longer exists, to a substantiallyequivalent position,without prejudice to his seniority orother rights and privileges,and make him whole for any lossof earnings he may have suffered,in the manner set forth inthe section hereof entitled "The Remedy."(b) Notify Arvin Hicks, if presently serving in the ArmedForces of the United States, of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents, for examining or copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its Cliffside, North Carolina, jobsite copies ofthe attached notice marked "Appendix."' Copies of said no-tice on forms provided by the Regional Director for Region11, after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondert to ensure that said notices are notaltered, defaced, or covered by any othermaterial.(e)Notify saidRegional Director,inwriting,within 20days from the receipt of this Decision, what steps the Re-spondent has taken to comply herewith.''In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted b)Order of theNational Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcingan Order ofthe National Labor Relations Board "'In the eventthat thisrecommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe RegionalDirectorfor Region 11 in writing,within 20 days from the dateof this Order,what steps the Respondent has taken to comply herewith" DANIELCONSTRUCTION COAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Arvin Hicks immediate and full rein-statement to his former job, or if that job no longerexists, to a substantially equivalent position, and pay himfor losses he suffered as a result of his discharge.WE WILL NOT discharge any employee for engaging inunion activities.WE WILL NOTengage in surveillance of the union ac-tivities of our employees.WE WILL NOT order our employees not to solicit orsign union cards.WE WILL NOT threaten our employees with dischargefor engaging in union activity.WE WILL NOT require strict adherence to starting andquitting times solely because our employees are engagingin union activity.WE WILL NOT unlawfully maintain and apply our no-solicitation rule.WE WILL NOT in any like or related manner interfere217with, restrain or coerce our employees in the exercise ofrights under Section(7) of the Act.DANIEL CONSTRUCTIONCOMPANY(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questionsconcerning thisnotice or compliance with its provisions may be directed tothe Board's Office, 1624 Wachovia Building, 301 North MainStreet,Winston-Salem, North Carolina 27101, Telephone919-723-9211.